Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (U.S. Patent No. 9,250,075), referred herein as Davies, in view of Lobo et al. (U.S. Patent Application Publication No. 2019/0149951), referred herein as Lobo.
Regarding claim 1, Davies teaches a computer-implemented method for generating a distance cartogram, the method comprising: obtaining a first graph including a geospatial representation of an area (figs 6, 9, and 11; col 6, lines 2-5; col 7, lines 17-21; col 8, lines 42-46); receiving a selection of an origin location within the first graph (col 7, lines 65-66; col 8, lines 47-48; col 10, lines 58-60); dividing the first graph into a plurality of regions based, at least in part, on the origin location (figs 11-16; col 8, lines 53-54; col 9, lines 20-22 and 29-61); for each region of the plurality of regions: determining travel times between a plurality of locations of the region and the origin location (col 10, lines 47-55; col 11, lines 24-28 and 34-42); determining whether a subset of the travel times exceeds a differential threshold, and in response to 
Lobo teaches a method comprising obtaining a graph including a geospatial representation of an area, receiving a selection of an origin location, and determining optimal routes and distances between locations (pp 42, lines 1-10 and the last 6 lines), and further comprising dividing the graph into a plurality of regions based on the origin location, and, in response determining that a subset of travel data exceeds a threshold, dividing the region into further regions to add to the plurality of regions (pp 33, lines 6-18; pp 34, lines 1-9; pps 37 and 46).  It would have been obvious to one of ordinary skill in the art to further subdivide the regions in Davies because as known in the art, and taught by Lobo, this allows for better control over distance (and thus time) approximations without drastically increasing the number of sub-regions, while facilitating a finer-tuned accuracy in positions of geographical features (see, for example, Lobo, pp 34, the last 4 lines, and pp 46, lines 4-6).
Regarding claim 2, Davies in view of Lobo teaches the method of claim 1, further comprising displaying the distance cartogram via a second graph (Davies, col 12, lines 40-52; col 14, lines 8-12).
Regarding claim 3, Davies in view of Lobo teaches the method of claim 2, wherein displaying the distance cartogram is performed in response to a user interaction with the first graph (Davies, col 3, lines 26-33; col 11, lines 14-18; col 13, lines 15-17; Lobo, pp 28, lines 1-3; pp 29, lines 1-9).
Regarding claim 6, Davies in view of Lobo teaches the method of claim 1, wherein dividing the first graph into a plurality of regions is based, at least in part, on a first granularity level (Davies, figs 6 and 11; col 8, lines 42-51; Lobo, pp 33, lines 6-12).
Regarding claim 7, Davies in view of Lobo teaches the method of claim 6, wherein dividing the region into further regions is based, at least in part, on a second granularity level (Davies, figs 12 and 22; col 9, lines 19-39; col 12, lines 40-52; Lobo,  pp 34).
Regarding claim 8, Davies in view of Lobo teaches the method of claim 6, wherein the first granularity level indicates at least one of a size, shape, orientation, or location applicable to individual regions that can result from the dividing of the first graph (Davies, col 8, lines 42-51; Lobo, pp 33, lines 6-12; pp 43, lines 7-16; pp 46,   lines 1-6).
Regarding claim 9, Davies in view of Lobo teaches the method of claim 1, wherein determining travel times between a plurality of locations of the region and the origin location comprises determining travel times between corners of the region and the origin location (Davies, col 6, lines 42-55; Lobo, pp 43, the last 13 lines).
Regarding claim 10, Davies teaches a computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform actions comprising: partitioning a region of a geospatial map in 
Lobo teaches a medium comprising instructions for obtaining a graph including a geospatial representation of an area, receiving a selection of an origin location, and determining optimal routes and distances between locations (pp 42, lines 1-10 and the last 6 lines), and further comprising dividing the graph into a plurality of regions based on the origin location, and, in response determining that a subset of travel data exceeds a threshold, partitioning the region into a plurality of new regions (pp 33, lines 6-18; pp 34, lines 1-9; pps 37 and 46).  It would have been obvious to one of ordinary skill in the art to partition the region into a plurality of new regions in Davies because as known in the art, and taught by Lobo, this allows for better control over distance (and thus time) approximations without drastically increasing the number of sub-regions, while facilitating a finer-tuned accuracy in positions of geographical features (see, for example, Lobo, pp 34, the last 4 lines, and pp 46, lines 4-6).
Regarding claim 11, Davies in view of Lobo teaches the computer-readable storage medium of claim 10, wherein the region results from a prior partitioning of a prior region in accordance with a prior granularity level (Davies, col 8, lines 42-51; col 9, lines 19-39; col 12, lines 40-52; Lobo, pp 33, lines 6-12; pp 34).
Regarding claim 12, Davies in view of Lobo teaches the computer-readable storage medium of claim 10, wherein the new granularity level indicates at least one of a size, shape, orientation, or location applicable to individual regions that can result from the partitioning of the region (Davies, col 8, lines 42-51; Lobo, pp 33, lines 6-12; pp 43, lines 7-16; pp 46, lines 1-6).
Regarding claim 13, Davies in view of Lobo teaches the computer-readable storage medium of claim 10, wherein determining the new granularity level is based, at least in part, on at least one of geographic attributes, road distribution, traffic conditions, or the intra-region variance (Davies, col 7, lines 1-13; col 8, lines 42-51; col 9, lines 19-39; Lobo, pp 34).
Regarding claim 14, Davies in view of Lobo teaches the computer-readable storage medium of claim 10, wherein determining the intra- region variance of travel time comprises determining travel times from the origin location to a plurality of locations within the region (Davies, col 10, lines 47-55; col 11, lines 24-28 and 34-42).
Regarding claim 15, Davies in view of Lobo teaches the computer-readable storage medium of claim 14, wherein the intra-region variance includes at least one statistics based, at least in part, on the determined travel times (Davies, col 13, lines 3-17; Lobo, pp 37; pp 42, the last 6 lines).
	Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 10; thus they are rejected on similar grounds.
Regarding claim 17, Davies in view of Lobo teaches the system of claim 16, wherein determining that the intra-region variance satisfy at least one partitioning criterion comprises determining that the intra-region variance exceeds a time difference threshold (Davies, fig 22; col 12, lines 40-62).
Regarding claim 18, Davies in view of Lobo teaches the system of claim 16, wherein generating the geotemporal map comprises estimating travel times from the origin location to one or more other locations based, at least in part, on a subset of the plurality of new regions (Davies, col 10, lines 47-55; col 11, lines 24-28 and 34-42).
Regarding claim 19, Davies in view of Lobo teaches the system of claim 16, wherein the contents, when executed by the at least one processor, further cause the system to cause presentation of the geotemporal map (Davies, col 14, lines 8-19).
Regarding claim 20, Davies in view of Lobo teaches the system of claim 19, wherein the contents, when executed by the at least one processor, further cause the system to: receive one or more user interactions with the presented geotemporal map; and generate an updated geotemporal map in response to receiving the one or more user interactions (Davies, col 3, lines 26-33; col 11, lines 14-28; col 13, lines 15-17).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Lobo, and further in view of Teittinen (U.S. Patent Application Publication No. 2018/0357779), referred herein as Teittinen.
Regarding claim 4, Davies in view of Lobo teaches the method of claim 3, but does not teach the method, wherein the user interaction with the first graph includes a selection of a switching toggle displayed on the first graph.  Teittinen teaches a method for obtaining a first graph including a geospatial representation of an area (figs 6 and 8; .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davies, in view of Lobo, and further in view of Eraker et al. (U.S. Patent Application Publication No. 2005/0288957), referred herein as Eraker.
Regarding claim 5, Davies in view of Lobo teaches the method of claim 2, wherein displaying the distance cartogram includes presenting the first graph then the second graph (Davies, figs 16 and 22; col 12, lines 40-52; col 14, lines 8-12).  Davies in view of Lobo does not teach presenting an animation between graphs.  Eraker teaches a method for obtaining first and second graphs including a geospatial representation of an area (figs 4, 6, and 7; pp 6; pp 72, lines 1-10), comprising presenting an animation between graphs (pp 57, lines 1-11).  It would have been obvious to one of ordinary skill in the art to utilize graph animation in Davies in view of Lobos because as known in the art, and shown in Eraker, this help users readily identify the effect that selections they’ve made have on the graph, thereby improving the quality of the map display (see, for example, Eraker, pp 57, the last 3 lines).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith (U.S. Patent No. 7,324,896); Using a corridor search to identify locations of interest along a travel route.
Li (U.S. Patent Application Publication No. 2013/0191314); Method and system for extracting route choice preference of a user.
Roswell (U.S. Patent No. 8,533,175); Temporal and geographic presentation and navigation of linked cultural, artistic, and historic content.
Edecker (U.S. Patent Application Publication No. 2014/0280180); System and method for interacting with virtual maps.
Campbell (U.S. Patent Application Publication No. 2015/0254277); Schematic representation of geographic locations.
Hong (U.S. Patent Application Publication No. 2016/0358021); Visual representations of distance cartograms.
Liang (U.S. Patent Application Publication No. 2017/0127233); Systems and methods for performance driven dynamic geo-fence based targeting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613